 



EXHIBIT 10.2



 



CONSULTING & REPRESENTATION AGREEMENT

 

 

THIS AGREEMENT (the "Agreement") entered into as of this 18th day of November,
2013 between Augusta Advisors Inc. (the "Consultant") is effective with effect
from October 1, 2013 with a contact address at 25682 Rolling Hills Rd., Laguna
Hills, CA 92653 and Apollo Medical Holdings, Inc. (the “Company”), with legal
offices at 700 N. Brand Blvd., Suite 220, Glendale, CA 91203.

 

W I T N E S S E T H :

 

 

WHEREAS, the Consultant possesses expertise in the areas of executive
management, operations, sales and marketing, healthcare operations, financial
management, private equity and private placement, mergers and acquisitions,
corporate and business development, business advisory, and due diligence review,
and the Consultant to make available the Consultant’s expertise for the benefit
of the Company by providing services in such areas of expertise; and

 

WHEREAS, the Company desires to utilize such services during the Term (as
defined below) of this Agreement.

 

NOW, THEREFORE, in view of the foregoing premises, which are hereby incorporated
as part of this Agreement, and consideration of the mutual covenants herein
contained, the parties hereto agree as follows:

 

1.Services.

 

The Consultant shall make Gary Augusta available to provide the Services
described herein. “Services,” as such term is defined herein, shall comprise
serving as the Executive Chairman of the Company’s Board of Directors (the
“Board”), and the provision of such services as delineated in that certain Board
of Directors Agreement, between the Company and Gary Augusta, dated March 7,
2012 (the “Board Agreement”), the terms of which are incorporated herein by
reference, and shall also include, in addition to such other services as
determined by the Board from time to time, the performance by the Consultant of
the following responsibilities:

 

1.1The Consultant shall perform customary and reasonable responsibilities and
services for a minimum of 4 days per week, on average, with such
responsibilities to include, but not be limited to, operational management,
financial oversight, management controls and procedures, business strategies,
capital strategies, cash flow management, sales forecasting, financial systems
and technology utilization. Consultant shall determine where to perform the
Services and expects to perform such Services at the Company’s corporate
headquarters and to perform the field work in Orange County, Los Angeles, New
York and other partner, customer, capital, new business and conference
locations.

 



1

 

 

EXHIBIT 10.2

 

1.2The Consultant shall provide operations leadership, to include management,
sales, marketing and business development, investor relations, public relations,
and mergers and acquisitions advice.

 

1.3The Consultant shall provide corporate and business development activities
and other strategic corporate advisory and planning services, including but not
limited to, sales activities, network introductions, partnerships, investment
presentation and delivery assistance, due diligence reviews, and other services
as mutually defined (the “Field of Interest”). The Consultant shall prepare a
business plan for the Company for fiscal year 2014 and shall satisfy and deliver
upon goals and objectives agreed from time to time by the Board with the
Consultant. The Consultant will advise the Company’s ownership, management,
employees and agreed upon agents at reasonable times, in matters related to the
Field of Interest, as requested by the Company.

 

1.4The Consultant shall serve in the role of Company spokesperson, advisor in
corporate financing, advisor in due diligence review, and as a strategic
advisory resource in corporate and business development activities.

 

1.5The Consultant shall provide operational management services for ApolloMed
Accountable Care Organization, Inc. (“ACO”) as determined by the Company.

 

1.6The Consultant shall provide operational management services in connection
with mergers and acquisitions, joint ventures and partnerships.

 

2.The Consultant agrees that during the Term of this Agreement, the Consultant
shall perform the Services to the best of the Consultant’s abilities. The
Consultant shall report to the Board and shall provide the Services in
accordance with the Board’s reasonable requests and as instructed by the Board.
The Consultant will determine the method, details and means of performing the
Services.

 

3.It is the express intention of the parties that the Consultant be an
independent contractor and not an employee, agent, executive officer, officer,
or partner of the Company or ACO or any other subsidiary or affiliate of the
Company, notwithstanding the fact that the Consultant will be the Executive
Chairman of the Board. Nothing in this Agreement shall be interpreted or
construed as establishing or creating the relationship of employer and employee
between Company and the Consultant or any employee or agent of the Consultant.
Both parties acknowledge that the Consultant is not an employee of the Company
for state or federal tax purposes. The Consultant acknowledges and agrees that
it shall be the Consultant’s obligation to report as income all compensation
received by the Consultant pursuant to this Agreement.

 



2

 

 

EXHIBIT 10.2

 

4.Unless terminated earlier pursuant to Section 12, this Agreement shall remain
in effect until December 31st, 2014 (the “Term”).

 

5.During the Term and for one (1) year thereafter, the Consultant will not
solicit any employee of the Company to leave the Company for any reason or to
devote less than all of any such employee's efforts to the affairs of the
Company.

 

6.In consideration for the Services rendered hereunder, during the Term, Company
shall compensate the Consultant with the following compensation:

 

(a)Cash compensation of $15,000 per month from October 1, 2013 through the end
of the Term. This compensation shall be paid on the 10th as compensation for the
Services provided for that month during the Term (i.e. $15,000 due December 10th
for the Services provided from December 1st through December 31st).

 

(b)In the event that the Company raises additional capital during the Term, any
equity compensation to be paid to Consultant shall be determined by the Board,
taking into account the equity options given to senior management at the Company
and Consultant’s individual performance, such determination of equity
compensation to be in the Board’s sole and absolute discretion.

 

(c)The Company shall reimburse the Consultant up to $2,000 per month for
lodging, healthcare and related business expenses. Company shall reimburse
travel expenses outside of Southern California area. All travel expenses shall
be coach class unless preapproved by the Company in writing.

 

7.The Consultant hereby represents that neither the execution of this Agreement,
the consulting relationship with the Company nor the performance of the Services
will violate any obligations of the Consultant to any person or entity,
including without limitation, the obligation to keep confidential any
proprietary information of such person or entity.

 

8.Exclusive Services during the Term.

 

Subject to written waivers that may be provided by the Company upon request,
which shall not be unreasonably withheld, the Consultant agrees that during the
Term of this Agreement the Consultant will not directly or indirectly (i)
provide any Services in the Field of Interest to any other business or
commercial entity which directly competes with the Company, or (ii) participate
in the formation of any business or commercial entity which directly competes
with Company.

 



3

 

 

EXHIBIT 10.2

 

9.The Consultant will not disclose to the Company any information that the
Consultant is obligated to keep confidential pursuant to an existing
confidentiality agreement with a third party, and nothing in this Agreement will
impose any obligation on the Consultant to the contrary.

 

10.The Services performed hereunder will not be conducted on time that is
required to be devoted to any other third party. The Consultant shall not use
the funding, resources and facilities of any other third party to perform the
Services hereunder and shall not perform the Services hereunder in any manner
that would give any third party rights to the product of such Services.

 

11.Confidentiality.

 

The Consultant acknowledges that, during the course of performing Services
hereunder, the Company will be disclosing information to the Consultant relating
to inventions, data, projects, products, potential customers, personnel,
business plans, and finances, as well as other commercially valuable information
(collectively “Confidential Information”). The Consultant acknowledges that the
Company’s business is extremely competitive, dependent in part upon the
maintenance of secrecy, and that any disclosure of the Confidential Information
would result in serious harm to the Company. The Consultant agrees that the
Confidential Information will be used by the Consultant only in connection with
consulting activities hereunder, and will not be used in any way that is
detrimental to the Company or in violation of any law. The Consultant agrees not
to disclose, directly or indirectly, the Confidential Information to any third
person or entity, other than representatives or agents of the Company who need
to know such information. The Consultant will treat all such information as
confidential and proprietary property of the Company. The term “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than by disclosure in violation of this Agreement,
(ii) was within the Consultant’s possession prior to being furnished such
information, or (iii) becomes available to the Consultant from a third party on
a non-confidential basis. The Consultant may disclose any Confidential
Information that is required to be disclosed by law, government regulation or
court order. If disclosure is required, the Consultant will give the Company
advance notice so that the Company may seek a protective order or take other
action reasonable in light of the circumstances.

 

12.Termination.

 

(a)Either the Company or the Consultant may terminate this Agreement without
Cause (as defined below) upon ninety (90) days written notice.

 



4

 

 

EXHIBIT 10.2

 

(b)The Company may terminate this Agreement, upon 30 days notice, for Cause.
Commission of any of the following acts by the Consultant constitutes grounds
for the Company to terminate the Consultant for "Cause" under this Section
12(b): (i) the Consultant is charged with a felony crime; (ii) the Consultant
commits a crime of moral turpitude such as an act of fraud or other crime
involving dishonesty; (iii) the Consultant breaches any term of this Agreement,
the Board Agreement, or the Board of Directors Proprietary Information
Agreement, dated March 22, 2012, between the Company and Gary Augusta; (iv) the
Consultant fails to comply with written Company policies; or (v) the Consultant
commits any act or acts that materially harm the Company’s reputation, standing,
or credibility.

 

(c)In the case of termination, whether for Cause or without Cause, the Company
shall have no obligation to the Consultant for compensation or any other form of
benefit under this Agreement except for (i) compensation earned prior to the
effective date of the termination and (ii) the Company shall reimburse the
Consultant for all appropriately documented expenses incurred by the Consultant
before the termination date that are otherwise reimbursable under this
Agreement. For the avoidance of doubt, it is expressly agreed and understood
that, to the extent the Consultant shall be terminated without Cause, the
Consultant shall be entitled to any equity earned prior to the effective date of
the termination of this Agreement.

 

(d)Upon termination of this Agreement, the Consultant will promptly return to
the Company all materials containing Confidential Information as well as data,
records, reports and other property, furnished by the Company to the Consultant
or produced by the Consultant in connection with the Services rendered
hereunder, together with all copies of any of the foregoing. Notwithstanding
such return, the Consultant shall continue to be bound by the terms of the
confidentiality provisions contained in this Agreement for a period of three (3)
years after the termination of this Agreement.

 

13.Miscellaneous.

 

(a)Necessary Acts: All parties to this Agreement shall perform any acts,
including executing any documents that may be reasonably necessary to carry out
all provisions and intent of this Agreement.

 

(b)Amendments: This Agreement may be amended only by written consent of all
parties to this Agreement.

 

(c)Notices: All notices, demands, requests or other communications required or
permitted by this Agreement shall be in writing and shall be deemed duly served
when personally delivered to the party or to an officer or agent of the party,
or when deposited in the United States mail, first-class postage prepaid,
addressed to the party at the address listed in this Agreement or any updated
address provided by either party in writing.

 



5

 

 

EXHIBIT 10.2

 

(d)Successors and Assigns: This Agreement shall be binding upon the Company and
any successors and assigns of the Company, including any corporation with which,
or into which, the Company may be merged or which may succeed to the Company’s
assets or business. In the event that the Company sells or transfers all or
substantially all of the assets of the Company, or in the event of any merger or
consolidation of the Company, the Company shall use reasonable efforts to cause
such assignee, transferee, or successor to assume the liabilities, obligations
and duties of the Company hereunder. Neither this Agreement nor any right or
obligation hereunder may be assigned by the Consultant; provided, however, that
this provision shall not preclude the Consultant from designating one or more
beneficiaries to receive any amount that may be payable after his death and
shall not preclude his executor or administrator from assigning any right
hereunder to the person or persons entitled hereto.

 

(e)Severability: If any provision of this Agreement is deemed to be unlawful,
unenforceable or invalid by a court of competent jurisdiction for any reason,
the remaining provisions shall remain in full force and effect.

 

(f)Governing Law: This Agreement shall be governed by the laws of the State of
California without regard to its conflict of laws principles. The Company and
the Consultant mutually agree that any and all claims or controversies arising
out of this Agreement, or any breach thereof, or otherwise arising out of or
relating to this Agreement or the termination thereof, shall be brought
exclusively in a court in the city and county of Los Angeles, California or, if
federal jurisdiction exists, the United States District Court for the Central
District of California, and both parties submit and consent to jurisdiction of
such courts and waive any objection to venue and/or any claim that the
aforementioned forums are inconvenient.

 

(g)Sole Agreement: This Agreement constitutes the only agreement of the parties
regarding the subject matter hereof and correctly sets forth the rights, duties
and obligations of each to the other. No prior agreement, statement or
understanding, whether written or verbal, shall have any effect and this
Agreement supersedes in its entirety any prior agreement, statement or
understanding.

 

(h)Third Parties, No Interest: Nothing in this Agreement is intended to or shall
(i) confer any rights or remedies under or by reason of this Agreement on any
persons other than the parties hereto and their respective successors and
assigns, or (ii) relieve or discharge the obligation of any third person to any
party hereto.

  

6

 

 

EXHIBIT 10.2

 

IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the date first above written.

 

 

 

Augusta Advisors, Inc.

 

 

/s/ Gary Augusta

Signature

 

Gary Augusta, President

 

 

 

Apollo Medical Holdings, Inc.

 

 

/s/ Warren Hosseinion

Signature

 

Warren Hosseinion, CEO

 

 

 

 

 

 



7

 

